PER CURIAM.
The defendant, Jorge Escobar-Mazarie-gos, appeals his conviction for driving while license revoked as a habitual traffic offender. We reverse the defendant’s conviction based on this Court’s recent opinion in State v. Miller, 193 So.3d 1001 (Fla. 3d DCA 2016). We remand the case to the trial court to reduce the charge against the defendant to the lesser included offense of driving without a valid driver’s license.
In addition, we certify conflict with State v. Bletcher, 763 So.2d 1277 (Fla. 5th DCA 2000), and Newton v. State, 898 So.2d 1133 (Fla. 4th DCA 2005).1
Reversed and remanded; conflict certified.

. Each of the conflict cases relied upon Carroll v. State, 761 So.2d 417 (Fla. 2d DCA 2000). In Burgess v. State, — So.3d -, 41 Fla. L. Weekly D1562, 2016 WL 3607204 (Fla. 2d DCA July 6, 2016), however, the Second District receded en banc from Carroll.